Title: To Benjamin Franklin from J. Warner Phipps, 28 October 1774
From: Phipps, J. Warner
To: Franklin, Benjamin


Dear Sir
Docters Commons. 28: Octr. 1774.
A Society of Gentlemen, Friends to the Cause of Liberty, have been wont for many years past to Dine together at the Pauls head Tavern in Cateaton Street on the 4: November in Commemoration of King Williams Landing, and of the Glorious Revolution that Ensued thereon. I have the Honour this year to be one of their Stewards and as many of your Friends of the London Coffeehouse Club, will be present with us, I have taken the Liberty of enclosing a Tickett, and request the favour of your Company.
If any previous Engagement Should prevent your Coming, you will be pleased to return Me the Tickett, any Day before Friday. I am with real respect Dear Sir Your most obedient and very humble Servant
J: Warner Phipps
 
Addressed: To / Benjamin Franklyn Esqr. / Craven Street / Strand.
